Citation Nr: 0724091	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability. 

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for left ankle 
disability, to include secondary service connection. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the issues on appeal.  The veteran 
testified before the undersigned at a hearing at the RO in 
July 2006.  Since that time, the veteran has submitted 
additional evidence relevant to the right knee claim without 
a waiver of initial RO consideration of this evidence.  
However, as discussed below, the underlying claim of service 
connection for a right knee disability is being remanded in 
part to address this problem.  Thus, the Board will proceed.  
See Thurber v. Brown, 5 Vet. App. 119 (1993).

The issues of service connection for a left ankle and right 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action on his part is required.


FINDINGS OF FACT

1.  Service connection was previously denied for a right knee 
disability by a February 2003 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the right knee 
claim, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
finally denied claim of entitlement to service connection for 
a right knee disability, the claim is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding this claim by an 
April 2005 letter.  This letter informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

Thereafter, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, although the April 2005 letter anticipated the 
later holding in Kent rather remarkably, this was only 
partially done.  The RO reopened the claim for service 
connection for a right knee disability in its July 2005 
rating decision.  However, even where the RO reopens a claim, 
on appeal, the Board must decide whether it is properly 
reopened.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, for the reasons stated below, the Board 
concludes that new and material evidence has been received to 
reopen this claim.  As such, there is no prejudice to the 
veteran based upon any notice deficiency regarding the new 
and material evidence aspect of this case.  See Sanders v. 
Nicholson, (No. 06-7001) (Fed. Cir. May 16, 2007) (requiring 
VA to presume errors in VCAA notice to be prejudicial to 
appellant, and shifting burden to VA to demonstrate error was 
not prejudicial).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed on or after August 29, 2001, such as the 
veteran's, 38 C.F.R. § 3.156(a) provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Service connection was previously denied for a right knee 
disability by a February 2003 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.  As such, this decision became final.  
38 U.S.C.A. §§ 5108, 7105.

The relevant evidence of record at the time of the February 
2003 rating decision included the original claim from the 
veteran contending that his right knee disability began in 
service, service medical records, and a VA examination in 
January 2003.  In denying the claim, the RO noted that the 
service medical records showed that he was treated once for a 
right knee injury incurred while playing basketball, without 
sequelae shown.  Separation examination was negative for any 
right knee abnormality.  VA examination in January 2003 had 
shown no right knee disability although there was a surgical 
scar on the knee.  Service connection was denied because 
there was no competent evidence that the claimed disability 
currently existed. 

The evidence added to the record since the time of the 
February 2003 denial includes a September 2003 statement from 
T.B.A., M.D., indicating that the veteran has osteoarthritis 
of the knee, additional statements from the veteran, one of 
which indicates that he had knee surgery in 1976, the 
veteran's testimony before the undersigned in July 2006, and 
two statements from his private orthopedist, R.S., M.D., 
dated in August 2006.  In his August 9th statement, Dr. S. 
stated that he had been consulted to determine whether 
service connection should be effected for the right knee 
disability, and he would have to search for the old records 
on the veteran to answer that as his two previous physicians 
were no longer with the practice.  The veteran was noted to 
have advanced osteoarthritis in the right knee such that a 
total knee replacement was appropriate.  In his August 30th 
statement, Dr. S. said he had reviewed the old charts which 
apparently showed that the veteran had undergone surgery for 
osteochondroma, but it may have been a typographical error 
for osteochondritis as the radiologist's report did not 
mention osteochondroma, and if it was osteochondroma, then 
the veteran would have a different type of surgical scar.  
Dr. S. said it was obvious on close review that the veteran 
probably had loose bodies in the right knee.  If he had 
undergone meniscectomy in the late 70's, then it was possible 
that he had secondary arthritis.  The injury could also be 
related to the injury in the military as "within two years 
[of returning from service] the patient [was] required to 
undergo surgery."  Dr. S. concluded that, "Probably, this 
patient's present condition is likely to have arisen from the 
patient's previous injury while he was in the military 
services."

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has carefully considered the statement of Dr. S. 
that the current right knee disability probably is related to 
service.  Certainly, if true, this statement indicates that 
service connection is in order.  The Board finds that Dr. S. 
is competent to render this opinion, although he apparently 
did not see the veteran two years after service and although 
the veteran has said that his surgery was in 1976, six years 
after.  As such, Dr. S's statements raise a reasonable 
possibility of substantiating the claim.  In view of the 
foregoing, the Board finds that the additional evidence 
received since the prior final denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. § 
3.156(a) regarding the claim.  Therefore, the claim is 
reopened.

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
further adjudication of the claim, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the service 
connection claim.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right knee 
disability, the claim is reopened. To this extent only, the 
benefit sought on appeal is allowed.


REMAND

Despite the foregoing, for the reasons detailed below, the 
Board concludes that additional notification is required with 
respect to the veteran's claims of service connection.  
Moreover, the Board also concludes that while new and 
material evidence has been received to reopen the claim of 
service connection for a right knee disability, with respect 
to that claim and the claim for service connection for a left 
ankle disability, additional development is required to 
comply with the duty to assist. 

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).   

In this case, the strongest evidence in favor of the right 
knee disability being related to service is the August 30, 
2006, statement of Dr. S. which has not been reviewed by the 
RO prior to this appellate review.  The record does not 
disclose any waiver of RO review of this evidence from the 
veteran or representative.  Here, the Board finds it might 
prejudice the veteran to consider evidence that has not been 
addressed by the agency of original jurisdiction.  As such, 
the veteran is entitled to initial review of this evidence by 
the RO.  See Bernard v. Brown, supra.  

Nor are the complete treatment records in the claims file, 
even though it is clear from the file that the veteran has 
received relevant treatment by Dr. S. and/or his predecessors 
in practice before the time of Dr. S's statements.  The Board 
recognizes that the veteran has previously been asked to 
provide all his treatment records or to provide releases so 
that VA may attempt to obtain these records.  It is hoped 
that the veteran will respond to this second request.

It also appears that a VA examination is indicated under 38 
C.F.R. § 3.159(b), because Dr. S's opinions appear to rest on 
various suppositions which are not, at this time, supported 
by the record.  Finally, the claim for service connection for 
a left ankle condition will be remanded as well, as the 
veteran's submissions make clear that that claim includes a 
secondary service connection claim.  The veteran should be 
provided with the appropriate laws and regulations pertinent 
to secondary service connection in a supplemental statement 
of the case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please provide the veteran with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the issue of service 
connection.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  This 
letter should comply with the 
requirements set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should again attempt to obtain 
the names and addresses of all medical 
care providers (to include R.S., M.D.) 
who have treated the veteran for his 
right knee and left ankle problems since 
service.  After securing any necessary 
release, the RO should attempt to obtain 
those records not on file.

3.  After the RO has had the opportunity 
to review the treatment records, the 
veteran should be afforded an appropriate 
VA examination to determine the nature 
and underlying cause(s) of any right knee 
and left ankle disabilities.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  A complete history should 
be obtained for the claimed disabilities.  
The examiner should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent degree of probability 
or greater) that any presently diagnosed 
right knee and left ankle disabilities 
are related to active service, and, in 
the case of the left ankle, related to 
the right knee disability.  The examiner 
should be alerted to the veteran's claim 
that his left ankle disability is 
secondary to his right knee disability.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal.  If any benefit sought in this 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should discuss all the evidence received 
since the December 2005 statement of the 
case, should provide the laws and 
regulations pertinent to secondary 
service connection, and should discuss 
their application to this case, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


